PER CURIAM.
This appeal is from two separate convictions for unlawful possession of marijuana and one conviction for unlawful possession and sale of marijuana. The main point urged is that the court erred in admitting evidence obtained at the time of the arrest. This point, if effective, would effect the conviction in the Criminal Court of Record, Case No. 66-555, which was for unlawful possession of marijuana on December 29, 1965.
The facts of this case fully support the finding of the trial judge that the arrest was not a ruse in order to secure evidence. The record shows that the action taken by the officers was in their regular course of police work and was based upon sufficient probable cause. See Pflegl v. State, Fla. 1957, 93 So.2d 75; Herring v. State, Fla. App.1960, 121 So.2d 807.
Affirmed.